Citation Nr: 9934214	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as residuals of a punctured lung and 
asthma.

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a nervous disorder.  

3.  Entitlement to an original rating in excess of 20 percent 
for lumbar spine arthritis.  

4.  Entitlement to an increased rating for cervical spine 
arthritis, currently assigned a 10 percent evaluation.  

5.  Entitlement to an increased rating for reflex sympathetic 
dystrophy of the right arm (major extremity), currently 
assigned a 10 percent evaluation.  

6.  Entitlement to an original rating in excess of 10 percent 
for left temporomandibular joint arthritis.  

7.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son [redacted]


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1980 to May 
1983.  She apparently had a prior inactive service period 
that is not otherwise at issue.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April and June 1996 rating decisions 
by the Wilmington, Delaware, Regional Office, which denied 
entitlement to service connection for poor circulation, a 
respiratory disorder, claimed as residuals of a punctured 
lung and asthma, gastritis, an acquired psychiatric 
disability, claimed as a nervous disorder, right-sided 
weakness, weight loss, and degenerative disc disease, all on 
the basis that said claims were not well grounded; granted 
service connection and assigned a 10 percent evaluation each 
for left temporomandibular joint arthritis and lumbar spine 
arthritis, effective February 13, 1996; confirmed a 10 
percent evaluation for cervical spine arthritis; increased an 
evaluation for reflex sympathetic dystrophy of the right arm 
(major extremity) from noncompensable to 10 percent, 
effective February 13, 1996; and denied a total rating for 
compensation purposes based upon individual unemployability.  
Although a May 1997 rating decision denied service connection 
for a post-traumatic stress disorder and appellant was so 
notified the following month.  The record before the Board 
does not contain a notice of disagreement.  As such, that 
issue is not developed for appellate consideration.

A hearing was held before a hearing officer at the 
Wilmington, Delaware, Regional Office in October 1997.  After 
a prehearing conference, it was determined that the appellate 
issues were limited to service connection for a respiratory 
disorder, claimed as residuals of a punctured lung and 
asthma, and an acquired psychiatric disability, claimed as a 
nervous disorder; increased ratings for lumbar spine 
arthritis, cervical spine arthritis, reflex sympathetic 
dystrophy of the right arm (major extremity), and left 
temporomandibular joint arthritis; and a total rating based 
upon individual unemployability.  See hearing transcript, at 
T.1, which also expressly noted that any other service 
connection issues were expressly withdrawn from her appeal.  
In a May 1998 decision by that hearing officer, the 
evaluation for lumbar spine arthritis was increased from 10 
percent to 20 percent, effective February 13, 1996.  This low 
back disability rating issue remains in appellate status, 
since appellant has not expressly withdrawn it from her 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In an October 1998 written statement, appellant requested 
that jurisdiction over the case be transferred to the St. 
Petersburg, Florida, Regional Office (RO).  A "Travel 
Board" hearing before the undersigned Board Member was held 
in August 1999.  After a prehearing conference, it was 
determined that the appellate issues were limited to those as 
delineated on the title page of this decision.  See hearing 
transcript, at T.2.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the left temporomandibular 
joint arthritis and lumbar spine arthritis "increased 
ratings" appellate issues as those delineated on the title 
page of this decision.  

The issues of service connection for a respiratory disorder, 
claimed as residuals of a punctured lung and asthma, and for 
an acquired psychiatric disability, claimed as a nervous 
disorder, and a total rating based upon individual 
unemployability, will be dealt with in the REMAND section 
below.  

Although other issues may have been raised in recent written 
statements by appellant, inasmuch as they have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  It should be added that during the August 1999 
"Travel Board" hearing, at T.22, it was indicated by 
appellant's representative that a claim apparently for VA 
outpatient dental treatment had been denied and "we are 
going to be protesting through the fee-basis unit."  Based 
on the records on file, that issue has not been developed for 
appellate review at this time.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the aforementioned increased rating issues on 
appeal, to the extent legally required, has been obtained by 
the RO.

2.  The appellant's service-connected lumbar spine arthritis 
is manifested primarily by complaints of low back pain and 
more nearly severe overall limitation of motion of the back.  
Since there are no neurological deficits attributable to the 
service-connected lumbar spinal disorder, any low back 
intervertebral disc syndrome cannot be reasonably 
characterized as more nearly pronounced in degree.  Further, 
degenerative disc disease is not a service-connected disorder 
at this time.

3.  The appellant's service-connected cervical spine 
arthritis is manifested primarily by complaints of cervical 
pain and no more than mild overall limitation of cervical 
spinal motion.  Since there are no neurological deficits 
attributable to the service-connected cervical spinal 
disorder, any cervical intervertebral disc syndrome cannot be 
reasonably characterized as more than mild.  

4.  Appellant's service-connected reflex sympathetic 
dystrophy of the right arm is manifested primarily by no more 
than mild atrophy of the right deltoid muscle, right thenar 
eminence, and 1st web space of the right hand.  No more than 
mild incomplete paralysis of all radicular groups of that 
right upper extremity (including the right long thoracic 
nerve) has been clinically shown.  

5.  Appellant's service-connected left temporomandibular 
joint disorder is manifested primarily by complaints of jaw 
pain, crepitus, and difficulty chewing.  The clinical 
evidence reveals that although she has crepitus with 
arthritis of the left temporomandibular joint and condyloid 
process, the inter-incisional range of temporomandibular 
joint motion measures approximately 35 mm with slight left 
deviation; and lateral excursion is to 11 mm.  The jaw 
disability does not result in speech abnormalities.  



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the 
appellant's service-connected lumbar spine arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Codes 5003, 
5292 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for appellant's service-connected lumbar spine arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Codes 5003, 
5292 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected cervical spine arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.71a, Codes 5003, 5290 
(1999).

4.  The criteria for a 20 percent evaluation for the service-
connected reflex sympathetic dystrophy of the right arm have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.71a, 4.124a, 
Codes 8513, 8519 (1999).

5.  The criteria for an evaluation in excess of 20 percent 
for the service-connected reflex sympathetic dystrophy of the 
right arm have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.124a, Codes 8513, 
8519 (1999).  

6.  The schedular criteria for an evaluation in excess of 10 
percent for appellant's left temporomandibular joint 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.150, Codes 5003, 9905 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that appellant's lumbar spine 
arthritis, cervical spine arthritis, reflex sympathetic 
dystrophy of the right arm, and left temporomandibular joint 
arthritis disability rating claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that the claims are plausible, particularly in light of the 
Board's partial allowance herein of the lumbar spine 
arthritis and reflex sympathetic dystrophy rating issues.  
See also Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  This 
being so, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of these claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these disability rating claims 
have been properly developed and that no useful purpose would 
be served by remanding said issues with directions to provide 
further assistance to the appellant.  A comprehensive medical 
history and detailed findings regarding her service-connected 
disabilities in issue over the years are documented in the 
medical evidence.  With respect to these service-connected 
disabilities, recent VA examinations were conducted in 1997 
and 1997.  These examinations were sufficiently detailed and 
comprehensive in describing the nature and severity of said 
disabilities, and included assessment of any restricted 
cervical, back, right upper extremity, and temporomandibular 
joint motions and associated orthopedic, neurologic, and 
dental findings related thereto.  

There are also VA outpatient treatment reports which 
additionally shed light upon the relevant orthopedic, 
neurologic, and dental symptomatology manifested.  There is 
no indication that more recent, relevant medical records 
exist that would indicate a greater degree of severity with 
respect to the service-connected disabilities on appeal than 
that shown on said examinations.  Thus, the Board concludes 
that the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to these disability rating 
issues, and that the duty to assist appellant as contemplated 
by 38 U.S.C.A. § 5107(a) has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  In 
rendering a decision on these disability rating issues on 
appeal, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  Although left temporomandibular joint arthritis 
is the only dental disability for which service connection is 
currently in effect, since jaw movement and masticatory 
functioning are generally controlled by the temporomandibular 
joints acting in unison, all relevant jaw movement and 
masticatory functioning manifestations will be considered by 
the Board for purposes of rating appellant's service-
connected dental disability.  Additionally, arthritis of the 
lumbar and cervical spine constitutes the only disability of 
the neck and low back for which service connection is 
currently in effect.  Since the recent clinical evidence 
reveals no significant neurologic deficits involving the neck 
or low back, the Board will consider all neck and back 
symptomatology regardless of etiology for purposes of rating 
those disabilities, since it will not affect the outcome.  


I.  An Original Rating in Excess of 20 percent for Lumbar 
Spine Arthritis

Appellant's service medical records reveal complaints and 
treatment for arthralgias of various joints.  It should be 
pointed out that by an August 1983 rating decision, service 
connection was granted for multiple arthragias due to 
degenerative joint disease, rated under Diagnostic Code 5003.  
On June 1988 VA examination, the back exhibited 70 degrees' 
forward flexion.  In a September 1993 written statement, 
Joseph C. MacKnight, M.D., reported that the lumbar spine 
displayed 80 degrees' forward flexion (with 90 degrees listed 
as normal forward flexion); and lateroflexion was 20 degrees, 
bilaterally (with 20 degrees listed as normal lateroflexion).  

VA outpatient treatment reports in 1995 revealed lumbosacral 
disc bulging on MRI; and lumbar spine degenerative joint 
disease was assessed.  Private medical records dated in March 
1996 diagnosed severe lumbar spine disc disease.  In a March 
1996 application for VA disability benefits, appellant 
alleged having last worked full-time in January 1990; and 
that she was unable to work due to her back, in addition to 
numerous other conditions.  On March 1996 VA examination, the 
back exhibited 75 degrees' forward flexion (noted as 35 
degrees at the sacrum with 40 degrees' true lumbar flexion); 
5 degrees' backward extension; and 10 degrees' lateroflexion, 
bilaterally, with symptoms including tenderness.  X-rays 
revealed L5-S1 degenerative disc disease.  Significantly, 
straight leg raising testing was to 90 degrees, with 
appellant in a seated position, although it was only 50 
degrees in a supine position, with low back symptomatology 
noted.  It is reiterated that a June 1996 rating decision 
granted service connection and assigned a 10 percent 
evaluation for lumbar spine arthritis (and the rating 
decision sheet stated that this service connection grant for 
lumbar spine arthritis was based on ranges of motion and x-
ray evidence of articular surface sclerosis recorded on that 
March 1996 VA examination).  Service connection is not 
currently in effect for degenerative disc disease.  To the 
extent there is pathology attributable solely to this 
disorder, it is not for consideration in assigning the 
instant evaluation.

On December 1997 VA examination, the appellant's back 
exhibited 55 degrees' forward flexion (noted as 35 degrees at 
the sacrum with 20 degrees' true lumbar flexion); and 10 
degrees' lateroflexion, bilaterally, with tenderness.  No 
backward extension was present.  X-rays revealed marked L5-S1 
disc space narrowing, noted as due to degenerative disc 
disease.  Significantly, straight leg raising testing was 90 
degrees, with appellant in a seated position; and, in a 
supine position, it was 20 degrees on the right with low back 
pain and 60 degrees on the left.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Code 5003.  Moderate limitation 
of motion of the lumbar segment of the spine will be assigned 
a 20 percent evaluation.  A 40 percent evaluation, the 
maximum evaluation assignable under this code, requires 
severe limitation of motion.  38 C.F.R. Part 4, Code 5292.  
With resolution of reasonable doubt, it is the Board's 
opinion that the overall ranges of back motion reported on 
recent VA examinations may be reasonably characterized as 
more nearly severely restricted, since although forward 
flexion was only moderately restricted, there was no backward 
extension and only 10 degrees' lateroflexion.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.71a, Code 5292.  Therefore, a 40 percent evaluation is 
warranted for the service-connected lumbar spine disability.  

A 40 percent evaluation is the maximum evaluation assignable 
for limitation of motion of the lumbar spine or lumbosacral 
strain under 38 C.F.R. Part 4, Codes 5292 and 5295, 
respectively.  The Board has also considered the 
appropriateness of rating the service-connected lumbar spine 
disability under other potentially applicable diagnostic 
codes.  Under 38 C.F.R. Part 4, Code 5293, a 40 percent 
evaluation may be assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  Significantly, on that December 
1997 VA examination, any right-sided gait impairment was not 
described as serious; there was no right lower extremity 
atrophy; appellant was ambulatory (albeit favoring that right 
lower extremity); and the examiner stated that there was no 
right lower extremity impairment due to sciatica.  Since the 
recent clinical evidence, including that December 1997 VA 
examination report, revealed that deep tendon reflexes of the 
lower extremities were present and active and other findings, 
including straight leg raising testing, did not reveal any 
pronounced neurologic deficits, an evaluation in excess of 
the 40 percent herein granted by the Board would not be 
warranted, even assuming arguendo that Code 5293 was 
applicable.  Further, it is again noted that service 
connection has not been established for disc disease in the 
low back.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45, which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, the appellant's 
low back disability, manifested primarily by severe overall 
limitation of motion, is adequately compensated for by the 
40 percent evaluation granted herein by the Board for the 
degree of functional loss resulting therefrom.

The benefit-of-the-doubt doctrine is applicable only insofar 
as assigning a 40 percent rating for the service-connected 
low back disability.  38 U.S.C.A. § 5107(b).  Otherwise, the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent being assigned.


II.  An Increased Rating for Cervical Spine Arthritis

Appellant's service medical records reveal complaints and 
treatment for arthralgias of various joints, including the 
neck; and mild cervical degenerative joint disease was 
assessed in October 1981.  On August 1985 VA examination, the 
cervical spine exhibited full range of motion.  
Radiographically, there were degenerative changes with slight 
C5-C7 disc space narrowing.  Diagnoses included probable 
degenerative osteoarthritis and/or discogenic disease of the 
cervical spine with possible peripheral neuropathy.  Slight 
limitation of the neck was reported on June 1988 VA 
examination.  In order to evaluate appellant's complaints of 
right hand numbness, a March 1992 VA electromyographic/nerve 
conduction velocity study was conducted and was interpreted 
as showing no evidence of peripheral neuropathy/compression 
neuropathy of the median nerves at the wrist or denervation.  
Some chronic hyperirritability of cervical motor roots was 
noted, however.  

In a September 1993 written statement, Dr. MacKnight reported 
that the cervical spine displayed 20 degrees' forward flexion 
(with 30 degrees listed as normal forward flexion); backward 
extension was 20 degrees (with 30 degrees listed as normal 
backward extension); lateroflexion was 10 degrees on the 
right and 20 degrees on the left (with 40 degrees listed as 
normal lateroflexion); and rotation was 30 degrees, 
bilaterally (with 45 degrees listed as normal rotation).  
Private medical records dated in March 1996 diagnosed 
moderately-severe, cervical spine discogenic disease.  

In a March 1996 application for VA disability benefits, 
appellant alleged having last worked full-time in January 
1990; and that she was unable to work due to her neck, in 
addition to numerous other conditions.  On March 1996 VA 
examination, appellant's cervical spine exhibited 35 degrees' 
forward flexion; 30 degrees' backward extension; 25 degrees' 
lateroflexion, bilaterally; and 35 degrees' rotation, with 
pain in all ranges of motion and generalized tenderness.  
Upper extremity reflexes were unremarkable.  X-rays revealed 
cervical degenerative disc disease.  

On December 1997 VA examination, the appellant's cervical 
spine exhibited 45 degrees' forward flexion; 20 degrees' 
backward extension; 25 degrees' lateroflexion, bilaterally; 
and rotation was to 40 degrees on the right and 50 degrees on 
the left, all with symptomatology.  The examiner attributed 
right upper extremity impairment consisting of mild atrophy 
of the right deltoid muscle, right thenar eminence, and 1st 
web space of the right hand to the service-connected reflex 
sympathetic dystrophy of that extremity, not the service-
connected cervical spine disability.  It is reiterated that 
the issue of an increased rating for reflex sympathetic 
dystrophy of the right arm will be addressed below in Part 
III of this decision.  

Slight limitation of motion of the cervical segment of the 
spine will be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 
30 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5290.  The recent clinical records 
reveal that lateroflexion, backward extension, and rotation 
of the cervical spine are no more than mildly restricted, 
although forward flexion is more nearly moderately 
restricted.  See also aforementioned September 1993 private 
medical record.  Thus, since it is the Board's opinion that 
the overall ranges of cervical spine motion reported on 
recent VA examinations may be reasonably characterized as no 
more than mildly restricted, a higher evaluation for the 
service-connected cervical spine arthritis would not be 
warranted under Diagnostic Code 5290.  

The Board has also considered the appropriateness of rating 
the service-connected cervical spine disability under other 
potentially applicable diagnostic codes.  Under 38 C.F.R. 
Part 4, Code 5293, a 10 percent evaluation may be assigned 
for mild intervertebral disc syndrome.  A 20 percent 
evaluation requires moderate intervertebral disc syndrome 
with recurring attacks.  However, the recent clinical 
evidence does not indicate that appellant has any neurologic 
deficits of the upper or lower extremities attributable to 
the cervical spine which would warrant an evaluation in 
excess of the currently assigned 10 percent, even assuming 
arguendo that Code 5293 was applicable.  Rather, on recent 
December 1997 VA examination, any right upper extremity 
impairment consisting of atrophy of the right deltoid muscle, 
right thenar eminence, and 1st web space of the right hand 
was clinically described as no more than mild in degree and 
was medically attributed to the service-connected reflex 
sympathetic dystrophy of that extremity, not the service-
connected cervical spine disability.  It is also noted that 
there is no disc pathology of the cervical spine for which 
service connection has been granted.

The appellant's cervical pain on motion is also recognized by 
the provisions of the rating schedule, particularly 38 C.F.R. 
§ 4.40.  The Board has considered the testimony presented at 
the hearings on appeal, as well as the clinical evidence of 
record.  However, the appellant does not have more than mild 
overall restricted ranges of cervical spine motion; and any 
cervical pain has not been clinically described as marked.  A 
10 percent evaluation adequately compensates for the 
commensurate degree of impairment resulting from that 
cervical spine disability, including pain.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected cervical 
spine disability presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  In particular, appellant has not been 
frequently hospitalized for that disability and it has not 
been shown to markedly impair neck functioning.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b).  


III.  An Increased Rating for Right Arm Reflex Sympathetic 
Dystrophy

The RO has rated the service-connected reflex sympathetic 
dystrophy of the right arm as 10 percent disabling under 
Diagnostic Code 8519.  A 10 percent evaluation may be 
assigned for moderate incomplete paralysis of the long 
thoracic nerve of the major upper extremity.  A 20 percent 
evaluation requires severe incomplete paralysis.  A 30 
percent evaluation requires complete paralysis.  38 C.F.R. 
Part 4, Code 8519.  

The Board has also considered the appropriateness of rating 
the service-connected reflex sympathetic dystrophy of the 
right arm under other potentially applicable diagnostic 
codes.  A 20 percent evaluation may be assigned for mild 
incomplete paralysis of all radicular groups of the major 
upper extremity.  A 40 percent evaluation requires moderate 
incomplete paralysis.  A 70 percent evaluation requires 
severe incomplete paralysis.  A 90 percent evaluation 
requires complete paralysis.  38 C.F.R. Part 4, Code 8513.  

Appellant's service medical records reveal complaints and 
treatment for arthralgias of various joints, including those 
of the right upper extremity.  In July 1981, probable reflex 
sympathetic dystrophy was assessed (although right cervical 
syndrome and hypermobility syndrome were also suspected).  On 
August 1985 VA examination, the right upper extremity joints 
were unremarkable.  Questionable hypermobility 
syndrome/reflex sympathetic dystrophy of the right upper 
extremity were diagnosed.  In a March 1996 application for VA 
disability benefits, appellant alleged having last worked 
full-time in January 1990; and that she was unable to work 
due to a bilateral hand condition, in addition to numerous 
other disabilities.  

In order to evaluate appellant's complaints of right hand 
numbness, a March 1992 VA electromyographic/nerve conduction 
velocity study was conducted and was interpreted as showing 
no evidence of peripheral neuropathy/compression neuropathy 
of the median nerves at the wrist or denervation.  Some 
chronic hyperirritability of cervical motor roots was noted.  
In a September 1993 written statement, Dr. MacKnight reported 
that appellant was right-handed; that ranges of motion of 
joints of the right upper extremity were somewhat restricted; 
and that hand grip strength was 50 percent on the right and 
80 percent on the left.  However, although on March 1996 VA 
examination, ranges of motion of joints of the right upper 
extremity were somewhat restricted, it is significant that 
the examiner opined that the only possible residuals of 
appellant's reflex sympathetic dystrophy of the right upper 
extremity were minimal atrophy of the right thenar eminence 
and 1st web space of the right hand.  Similarly, although on 
more recent December 1997 VA examination, ranges of motion of 
joints of the right upper extremity were somewhat limited, it 
is of substantial import that the examiner opined that there 
was no frank evidence of reflex sympathetic dystrophy; and 
that the only residuals of appellant's reflex sympathetic 
dystrophy of the right upper extremity were mild atrophy of 
the right shoulder anterior deltoid muscle, right thenar 
eminence, and 1st web space of the right hand.  It was also 
clinically noted that although there was some "give way" 
weakness/poor resistance of the right shoulder girdle, elbow, 
and hand muscles, nevertheless appellant did not hesitate to 
use the right upper extremity.  Significantly, neurologic 
evaluation of the upper extremity revealed present and active 
reflexes; and there was no edema or atrophy of the 
arm/forearm.   

Since the examiner on recent December 1997 VA examination 
described the residuals of appellant's reflex sympathetic 
dystrophy of the right upper extremity as mild atrophy of the 
right shoulder anterior deltoid muscle, right thenar 
eminence, and 1st web space of the right hand, it is the 
Board's opinion that, with resolution of all reasonable 
doubt, that disability more nearly approximates the criteria 
for a 20 percent evaluation under Diagnostic Code 8513 for 
mild incomplete paralysis of all radicular groups of the 
major upper extremity.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, 4.124a, Code 8513.  

However, an evaluation in excess of the 20 percent evaluation 
herein granted by the Board would not be warranted, since no 
more than mild incomplete paralysis of all radicular groups 
of the major upper extremity (which would include the right 
long thoracic nerve) has been recently clinically shown on 
said VA examinations, as explained above.  

The Board has considered the testimony presented at the 
hearings on appeal, as well as the clinical evidence of 
record.  However, the appellant's reflex sympathetic 
dystrophy of the right upper extremity has not been 
clinically described as more than mild, and the 20 percent 
rating herein granted by the Board adequately compensates for 
the commensurate degree of impairment resulting from that 
disability.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected reflex 
sympathetic dystrophy of the right upper extremity presents 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  In particular, 
appellant has not been frequently hospitalized for that 
disability and it has not been shown to markedly impair right 
upper extremity functioning.  

The benefit-of-the-doubt doctrine is applicable only insofar 
as assigning a 20 percent rating for the service-connected 
reflex sympathetic dystrophy of the right upper extremity.  
38 U.S.C.A. § 5107(b).  Otherwise, the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
being assigned.  


IV.  An Original Rating in Excess of 10 percent for Left 
Temporomandibular Joint Arthritis

On July 1979 examination for service entrance, full dentures 
were clinically noted.  Appellant's service medical records 
reveal complaints and treatment for arthralgias of various 
joints.  On June 1988 VA examination, severe 
temporomandibular joint disturbance was assessed.  In a March 
1996 application for VA disability benefits, appellant 
alleged having last worked full-time in January 1990; and 
that she was unable to work due to her temporomandibular 
joint arthritis, in addition to numerous other conditions.  
On March 1996 VA examination, x-rays of the temporomandibular 
joints were unremarkable, except for left temporomandibular 
joint arthritis.  It is reiterated that an April 1996 rating 
decision granted service connection and assigned a 10 percent 
evaluation for left temporomandibular joint arthritis.  On 
June 1996 VA hospitalization, her complaints included 
temporomandibular joint pain, masticatory insufficiency, and 
mandibular atrophy.  Clinically, there was mandibular 
atrophy, overclosure, and bilateral temporomandibular joint 
pain.  She underwent a smooth staple implant placement.  

On a January 1997 VA dental examination, appellant complained 
of temporomandibular joint pain greater on the left, which 
occasionally woke her from sleep.  Reportedly, she had 
difficulty eating solid foods and had been on a soft pureed 
diet for years.  She complained of weight loss.  Clinically, 
there was bilateral temporomandibular joint crepitus, 
clicking, and pain on movement.  The inter-incisional range 
measured approximately 35 mm on opening of the mouth, with 
left deviation.  X-rays were interpreted as showing left 
temporomandibular joint condylar head flattening with 
bilateral degenerative changes.  No speech/swallowing 
abnormalities were reported.  Similar clinical findings were 
reported on a July 1997 VA dental examination, except the 
inter-incisional range measured approximately 44 mm on 
opening of the mouth, without deviation.  She complained of 
an inability to wear full mandibular dentures with full 
maxillary dentures.  It was recommended that the staple 
implant be removed.  No complaints of recent weight loss were 
reported.  Parenthetically, a May 1997 VA examination report 
indicated that her height was 5 feet, 6 inches and her weight 
was 142 pounds.  Another May 1997 VA examination report 
indicated that a bone scan showed mandibular periodontal 
disease.   

On a December 1997 VA dental examination, clinical findings 
were essentially similar to those aforementioned January and 
July 1997 VA dental examinations, except the inter-incisional 
range measured approximately 35 mm on opening of the mouth, 
with slight left deviation.  Interestingly, although 
appellant complained of weight loss, her weight had remained 
the same as that recorded on the aforementioned May 1997 VA 
examination.  A December 1997 VA outpatient treatment report 
revealed that the inter-incisional range of temporomandibular 
joint motion measured approximately 38 mm with lateral 
excursion to 11 mm, associated with popping/crepitus.  It was 
recommended that a failed staple implant be removed.   

During hearings on appeal, appellant testified that she 
experienced temporomandibular joint pain with associated 
symptomatology.  

The RO has rated the service-connected left temporomandibular 
joint disability 10 percent disabling under Diagnostic Code 
9905, for limited motion of the temporomandibular 
articulations.  It should be pointed out that the rating 
schedule dealing with dental and oral conditions, 38 C.F.R. 
§ 4.150, was revised effective February 17, 1994.  59 Fed. 
Reg. 2,529-30 (Jan. 18, 1994).  In deciding this appellate 
issue, the Board will apply the new version of 38 C.F.R. 
§ 4.150, Diagnostic Code 9905, since the claim was filed 
after 1994.  

Under the revised rating criteria, effective on and 
subsequent to February 17, 1994, limitation of motion of the 
temporomandibular articulation, when the inter-incisal range 
is limited from 31 to 40 millimeters, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires that the inter-
incisal range be limited from 21 to 30 millimeters.  A 30 
percent evaluation requires that the inter-incisal range be 
limited from 11 to 20 millimeters.  A 40 percent evaluation 
requires that the inter-incisal range be limited from 0 to 10 
millimeters.  Limitation of motion of the temporomandibular 
articulation, when the range of lateral excursion is limited 
from 0 to 4 millimeters, warrants a 10 percent evaluation.  
However, it is noted that ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).

Since the clinical evidence reveals that the inter-incisional 
range of temporomandibular joint motion, on opening of the 
mouth, does not measure less than 35 mm, an evaluation in 
excess of the currently assigned 10 percent is not warranted 
under the revised Diagnostic Code 9905 for limited inter-
incisional movement.  Additionally, since the clinical 
evidence reveals that right or left lateral excursion does 
not measure less than 11 mm, an evaluation in excess of 10 
percent would not be warranted because that is the maximum 
evaluation assignable for limited lateral excursion under 
Diagnostic Code 9905.  

The Board has considered the applicability of other 
diagnostic codes for rating the service-connected left 
temporomandibular joint disability.  Under Diagnostic Code 
9908, a 30 percent evaluation may be assigned for loss of the 
condyloid process, on one or both sides.  However, although 
the clinical evidence reveals arthritis of the left 
temporomandibular joint meniscus and condyloid process, there 
is no loss of the condyloid process clinically shown.  See, 
in particular, the radiographic findings contained in said 
1997 VA dental examinations reports.  Additionally, since 
there is no medical history or evidence of any fracture or 
traumatic bone loss involving the maxilla or mandible (not 
due to periodontal disease), it would not be appropriate to 
rate the service-connected left temporomandibular joint 
disability under any other diagnostic codes set forth in 38 
C.F.R. § 4.150.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no additional functional impairment 
attributable to the service-connected left temporomandibular 
joint disability.  A 10 percent evaluation adequately 
compensates for the commensurate degree of impairment 
resulting from that disability, including jaw pain.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the left temporomandibular joint 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  The left 
temporomandibular joint disability does not produce severe 
functional impairment, particularly given that the appellant 
is able to open her mouth approximately 35-mm; and this 
disability does not prevent her from eating soft, pureed food 
or speaking.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b).  


ORDER

A 40 percent rating, but no more, for lumbar spine arthritis 
and a 20 percent rating, but no more, for reflex sympathetic 
dystrophy of the right arm (major extremity) are granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.

Increased ratings for cervical spine arthritis and left 
temporomandibular joint arthritis are denied.  To this 
extent, the appeal is denied.


REMAND

With respect to the issues of service connection for a 
respiratory disorder, claimed as residuals of a punctured 
lung and asthma, and for an acquired psychiatric disability, 
claimed as a nervous disorder, and a total rating based upon 
individual unemployability, initial review of the evidentiary 
record indicates that certain additional development should 
be accomplished prior to final appellate determination, for 
the following reasons.

With regards to said service connection issues, by an April 
1996 rating decision, service connection for a respiratory 
disorder, claimed as residuals of a punctured lung and 
asthma, and for an acquired psychiatric disability, claimed 
as a nervous disorder, were denied on the basis that said 
claims were not well grounded.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C.A. § 5107(a), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

However, it is premature for the Board to address that 
question of whether these service connection claims are well 
grounded, since it appears that certain specific, existing 
competent evidence that potentially could render said claims 
well grounded has not been sought by the RO.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Epps; and Robinette v. Brown, 8 Vet. 
App. 69 (1995), dealing with a pre-duty-to-assist 
requirement.  Specifically, appellant has alleged certain 
distressing incidents occurred to her during service.  See 
also a December 1997 VA psychiatric examination report, 
wherein the examiner diagnosed major depression as possibly 
related to certain in-service incidents.  In an April 1997 
document, the Wilmington, Delaware, Regional Office indicated 
that all service personnel records, including duty 
assignments, evaluation records, and disciplinary actions, 
should be requested.  However, the evidentiary record does 
not currently contain such service personnel records; it is 
unclear whether they were ever in fact sought; and they might 
potentially be relevant in adjudicating at least the 
psychiatric disability service connection issue.  
Additionally, a service record indicates that she had 
approximately 5 and 1/2-months inactive service prior to her 
January 1980-May 1983 active service period in question.  It 
is unclear whether she may have received any pertinent 
psychiatric or respiratory treatment during that inactive 
service period.  If she did, such records might potentially 
be relevant in adjudicating these service connection issues.  
Thus, the RO should determine whether any such records may 
exist and, if so, they should be obtained and associated with 
the claims folders.  

It also appears that appellant's active service medical 
records currently associated with the claims folders may be 
incomplete, particularly those pertaining to a claimed 
punctured lung injury during basic training.  A March 1980 
service medical record noted a history of a rib cage injury 
during basic training at Fort Bliss, Texas; and the 
assessment included contused ribs.  However, subsequent June 
1980 service medical records reported a history of possible 
left pneumothorax during basic training in March 1980; and 
another record noted that she had been hospitalized for a 
chest injury (although it was noted therein that such records 
were not then available).  During a "Travel Board" hearing 
in August 1999, at T.12 and 15, appellant respectively 
testified that she had been hospitalized for a lung condition 
during basic training at Fort Bliss, and received treatment 
for respiratory disabilities at Seaford Memorial Hospital, 
Seaford, Delaware, shortly after service.  Such records are 
not currently associated with the claims folders; it is 
unclear whether they have been sought; and they might 
potentially be relevant in adjudicating these service 
connection issues.  

With respect to the total rating based upon individual 
unemployability issue, this claim appears "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), in that the 
claim is plausible.  See also Drosky, supra.  Since the 
recent VA examinations reports do not include any medical 
opinion as to whether appellant's service-connected 
disabilities substantially impair employability, this issue 
is herein remanded for additional medical development.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and ascertain whether she received any 
relevant treatment during her inactive 
service period.  If so, the RO should 
attempt to obtain such records, to the 
extent feasible; and such records should 
be associated with the claims folders.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.  

2.  The RO should contact the appropriate 
service department to request (a) any 
additional service medical records 
(including, but not limited to, any 
treatment/hospitalization records for an 
alleged punctured lung/pneumothorax or 
any other pulmonary disorder during basic 
training at Fort Bliss, Texas in early 
1980) and (b) all available service 
personnel records; and such records 
should be associated with the claims 
folders.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.  

The appellant should be requested to 
provide any relevant service medical and 
service personnel records that she may 
have in her possession.  Appellant should 
be advised that she may submit 
alternative forms of evidence to support 
her claims, such as statements/affidavits 
from service medical personnel and 
"buddy" statements/affidavits.

3.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that she may have 
in her possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided her such treatment.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers, including, but not limited to, 
any treatment/hospitalization records for 
a respiratory disability at Seaford 
Memorial Hospital, Seaford, Delaware, 
shortly after service.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA or 
informed that she may obtain the records.  
Any records obtained should be associated 
with the claims folders.  

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

5.  With respect to the total rating 
based upon individual unemployability 
issue, the RO should arrange appropriate 
examinations, such as orthopedic, 
neurologic, and dental, and a social and 
industrial survey, to determine the 
degree of functional impairment or 
interference with employability, if any, 
by the service-connected disabilities.  
The examiners should differentiate the 
symptoms associated with the service-
connected disabilities from those 
attributable to any disability for which 
service connection is not in effect, if 
this is medically feasible.  The entire 
claims folders should be reviewed by the 
examiners and the social worker prior to 
their examinations and survey.  All 
indicated tests and studies should be 
performed.

The social worker and examiners should 
specify, with degree of probability 
expressed, whether appellant is capable 
of any form of gainful employment (such 
as relatively nonstrenuous, light manual 
labor) when considering only the service-
connected disabilities, consistent with 
her industrial and educational 
background; and explain in detail the 
rationale for their conclusions.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the examinations reports and survey.

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

7.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for a respiratory 
disorder, claimed as residuals of a 
punctured lung and asthma, and for an 
acquired psychiatric disability, claimed 
as a nervous disorder.  The RO should 
determine whether each service connection 
claim is well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 
(1992); and Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  If the RO determines 
that the service connection claims are 
not well grounded, the RO should consider 
Rabideau and Epps.  

If the RO determines that the service 
connection claims are well grounded, then 
the issues should be adjudicated under 
appropriate statutory and regulatory 
provisions, with any appropriate 
development deemed necessary, such as 
obtaining VA medical opinion if 
indicated.  

8.  The RO should review any additional 
evidence and readjudicate the issue of a 
total rating based upon individual 
unemployability, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.  

To the extent the benefits sought are not granted, the 
appellant and her representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until 
she is notified.  No opinion as to the ultimate outcome in 
this case is intimated by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

